 VALLEYHOSPITAL, LTD.ValleyHospital,Ltd.andNevada Nurses Association,affiliated with AmericanNurses Association. Case31-CA-5074January 29, 1976DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, AND WALTHEROn November 3, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in Las Vegas, Nevada, on August 22,1975.1 The charge in this matter was filed by the NevadaNurses Association and was dated February 10, 1975, anddate stamped by Region 31 in Los Angeles as having beenreceived on February 11 at 11 a.m. The complaint andnotice of hearing issued on June 24, and was amended July23. The complaint alleges the Respondent to have violatedthe Act by (a) surveillance, (b) impression of surveillance,and (c) interrogation, all in violation of Section 8(a)(1) oftheNationalLaborRelationsAct,asamended.Respondent's answer duly filed on July 10, acknowledgedthe requisite commerce data to establish jurisdiction underthe Act but denied all' other allegations of the complaint.An amended answer was filed August 18.iAll dates hereinafter will refer to the year 1975 unless otherwise indi-catedIssues-623This rather uncomplicated factual situation presents in-teresting issues concerning (1) whether or not nonemployeeunion comnuttee representatives may be questioned withresulting violations of Section 8(a)(1) of the Act, and (2)whether or not information gained by an attorney in prepa-ration for hearing, when revealed to union representatives,can create an impression of surveillance, or (3) becomeproof of actual surveillance violative of Section 8(a)(1) ofthe Act.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Helpful briefswere received from both the Respondent and the GeneralCounsel.Upon the entire record in the case' and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS-OF FACT' 2I.THE BUSINESS OF RESPONDENTRespondent is an independent, investor-owned proprie-tary hospital offering the usual hospital services as a healthcare institution in Las Vegas, Nevada. Respondent, in thecourse and conduct of its business operations, annuallypurchases and receives goods valued in excess of $50,000from suppliers located outside the State of Nevada. In thecourse and conduct of its business operations, Respondentannually derives gross revenues in excess of $500,000. Onthe basis of these admitted facts I find Respondent to be,and at all times material herein has, been, an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe General Counsel alleged the Nevada Nurses Associ-ation, an affiliate of the American Nurses Association andin this matter the Charging Party, to be a labor organiza-tionwithin the meaning of the Act. This allegation wasdenied in the answer, to the complaint filed by the Respon-dent. At the hearing the parties stipulated that the questionof whether or not the Nevada Nurses Association is or isnot a labor organization within the meaning of the Act hadbeen exhaustively litigated in two previous representationcases 3 currently before the 'Board for resolution. As a con-sequence, this issue was not litigated in the instant case anditwas agreed that, for purposes of 'resolving that issue, theAdministrative Law Judge herein, would be bound by the2 The Respondent did not call any witnesses However, counsel did in-dulge in cross-examination of General Counsel's witnesses in a mannerwhich helped reveal the totality of the conversations which provided thebasis for the allegations of the complaint. I am convinced that GeneralCounsel's witnesses were totally honest and candid in their testimony, but Iam equally convinced that, being human; their ability to totally recall everyword that was said in a conversation some 6 months previous to their testi-mony was not infallible.3 Case 31-RC-306Q involving ValleyHospital,Ltd.andCase31-RC-3199 involving St. Rose de Lima Hospital222 NLRB No. 102 624DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard's determination. On October 16, the Board issued itsdecision in Case 31-RC-3060 wherein it found the NevadaNurses Assocation to be a labor organization.' On the ba-sisof this factual information, I now find the NevadaNurses Association, affiliated with American Nurses Asso-ciation, to be a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe EvidenceThe testimony revealed thata meetingwas held on Feb-ruary 10 in the administrative offices of the Valley Hospitalattended by Mr. Showalter, administrator of the Respon-dent hospital, andMr. Efroymson, the attorney repre-senting the Respondent, and Nurses Sandra Smiecinski,Dee Grubbs, and Cora Stockman, each of whom weremembers of the Economic and General Welfare Commit-tee of the Nevada Nurses Association.' SandraSmiecinskiis a staffnurse employed by the St. Rose de Lima Hospi-tal,'while Dee Grubbs and Cora Stockmanare nurses em-ployed by the Clark County School District.By way of background it should be noted that a repre-sentation petition -was filed by Local 707 of the ServiceEmployees International Union seeking to represent theemployees of the Respondent herein on December 30,1974. The Nevada Nurses Association, the Charging Partyherein, had intervened in that representation case whichwas scheduled for hearing on February 11; counsel for theValley Hospital had raised questions concerning the validi-ty of the authorization cards submitted by Local 707, be-cause of supervisory solicitation and the overall questionsconcerning the appropriate unit.Cora Stockman testified that she called the Respondentrequesting a meeting for the purpose of hand delivering acopy of an unfair labor practice charge that had just beenfiled with the National Labor Relations Board. All the evi-dence indicates that the meeting between the three hereto-fore named nurses andMr. Showalter and Mr. Efroymsonwas conducted in a very cordial and friendly atmosphere.Coffee was served and the evidence clearly indicates thattherewerequestions asked on both sides and contributionsto conversation made on both sides. The nurses repre-senting the Charging Party were aware that a petition hadbeen filed by Local 707 at both the Respondent hospitaland at the Desert Springs hospital. The evidence furtherindicates that Mr. Showalter and Mr. Efroymson had beenworking in preparation for the representation hearing,which was to occur the following day.During the course of the conversations Mr. Efroymsonrevealed considerable knowledge concerning the meetingsand organizational efforts of the SEIU,7 as well as the Ne-vada Nurses Association. According to Nurse Smiecinski,he knew that the Nevada Nurses Associationmeetingswere poorly attended and "stated that he felt that this wastoo bad, because very good general information had beengiven and he felt that people again should attend thesemeetings and find out the content of the information."Efroymson also revealed during the course of these conver-sations that he had knowledge that a nurse from St. Rosede Lima Hospital had been intimidated by other partici-pants in a meeting of the SEIU because she had asked anumber of "provocative" questions from the meeting floor.During the conversation Nurse Smiecinski indicated to Mr.Efroymson that she was the nurse in question. Efroymsonalso indicated that he had knowledge that following thatparticularmeeting of SEIU a Dr. Batdorf had sought tosolicitmembership from Nurse Smiecinski and others inher group. During the course of the conversation Mr.Efroymson indicated to the nurses that he had submittedthe information to the National Labor Relations Boardconcerning the solicitation of union memberships by doc-tors.The testimony also revealed that during the course of therepresentation hearing on either February 11 or 12 NurseSmieclnski approached Mr. Efroymson and volunteeredthe information that the meeting with Dr. Batdorf had pos-sibly occurred in November instead of December as hadbeen earlier related to him. In the course of this conversa-tion, there was some mention of the number of union au-thorization cards which might have been obtained at theparticular meeting, but the record is far from clear that thisinformation was requested by Mr. Efroymson, and verywell may have been voluntarily offered byNurse Smiecin-ski.During this conversation Mr. Efroymson asked NurseSmiecinski if she would be willing to give a statement con-cerning these events to the National LaborRelationsBoard Resident Officer in Las Vegas, stating that it couldbe important to Valley Hospital's challenge to the SEIU'sshowing of interest.Itwas clear from the evidence that there are supervisorynurses who are members of SEIU Local 707, as well as theNevada Nurses Association, and that medical doctors aremembers of Local 676 of the SEIU. Norma Cleveland,president of SEIU, Local 707, was, or had been during aportion of the critical time herein, a head nurse at the Re-spondent hospital. Nurse Smiecinski also acknowledgedthat she may have told Sister Bridget, the assistant admin-istrator of St. Rose de Lima Hospital, of her experience atthe SEIU Meeting. Smiecinski also testified that Miss Gen-eraux, the director of nurses at St. Rose, is a former mem-ber of the Board of Directors of the Nevada Nurses Asso-ciation.Valley Hospital, Ltd,220 NLRB No 216, fn. 3 (1975).5While it is well established that contents of the charge do not limit thescope of the complaint,it is interesting to note that all of the evidencepresented occurredafterthe charge was filed herein6It was stipulated at the hearing that St Rose de Lima Hospital satisfiedthe jurisdictional requirements of the Act'The full and correct name appears to be Health, Professional and Tech-nical Employees Association, Local 707, Service EmployeesInternationalUnion, AFL-CIOAnalysis and Legal ConclusionsThere was no evidence introduced of any actual surveil-lance by the Respondent. All of the evidence related to theconversation which occurred in the administrative office ofthe Respondent hospital in the course of approximately 45minutes on February 10, and the exchange between Attor- VALLEY HOSPITAL, LTD.625ney Efroymson and Nurse Smiecinski at the representationhearing on February i 1 or 12. In the Board's decision inStewart and StevensonServices, Inc.,164 NLRB 741 (1967),the Board stated in footnote 2 as follows:The Trial Examiner found that Respondent waschargeable with engaging in surveillance because ofthe evidence that Respondent was well aware of themany union activities in the plant. However, there isno evidence that Respondent acquired this knowledgeby acts of surveillance. Accordingly, we do not adoptthe Trial Examiner's finding that Respondent violatedSection 8(a)(1) by engaging in surveillance.This finding was reached by the Board in the context of acasein which it was found that the Respondent had en-gagedinwidespread violations of Section 8(a)(1) of theAct.Under all the circumstances of this case and absent ascintilla of evidence of actual surveillance, a similar fordinghere is certainly dictated. I shall recommend dismissal ofparagraph 5(a) of the amended complaint alleging unlaw-ful surveillance by the Respondent.Respondent's counsel points out there were no employ-ees of the Respondent involved in either the February 10meeting, or in the conversation between Nurse Smiecinskiand Mr. Efroymson at the representation hearing on Feb-ruary 11 or 12, and thus argues that there has been nointerference, restraint, or coercion ofemployeesin the exer-cise oftheir Section 7 rights. The General Counsel arguesthat Sandra Smiecinski is a statutory employee within themeaning ofthe Act, although not an employee of the Re-spondent. He contends that acts of interference directedtoward statutory employees, albeit nonemployees of the of-fender, violate the Act, citingFrank Visceglia and VincentVisceglia t/a Peddie Buildings,203 NLRB 265 (1973);ScottHudgens,192 NLRB 671 (1971); andFabric Services, Inc.,190 NLRB 540 (1971). ThePeddie Buildingscase involvedthe picketing by employees of their employer's buildinglocated within a nonretail commercial center and the find-ing by the Board that under all the circumstances of thatparticular case where the owner of the commercial center(not the employer of the pickets) threatened the arrest ofthe pickets that he was in violation of the employees'8(a)(1) rights. TheScottHudgenscaseisa similar casewherein the owner of a shopping center was found guilty ofan 8(a)(1) violation of the Act by threatening to have em-ployees of an employer located within the shopping centerarrested because they were trespassing on private property.In theFabric Servicescase the preciseissuewas resolved bythe Administrative Law Judge when he framed the defenseof the Respondent as follows:Rather, it defends the complaint's unfair labor prac-tice allegations against it solely and entirely upon theground that because it was not Smoak's employer, itcannot, as a matter of law, be found to have violatedSection 8(a)(1) of the Act by its actions toward him.InFabric Services,Smoak, an employee of the SouthernBell Telephone System, was dispatched to Fabric Services'plant to perform work on Southern Bell's telephone com-municationslocated at the plant. Smoak arrived at theFabric Services plant wearing a pen pocket protector whichcarried a prounion label. Shortly after arriving to performthe necessary work, a Fabric Services supervisor toldSmoak that he would not be permitted to work in the Fab-ric Services plant while wearing a union pocket protector.Smoak returned to SouthernBell'swork center, reportedthe incident, and was advised by his supervisor to removethe pocket protector and return to FabricServicesand per-form his assignment. Both Southern Bell and Fabric Serv-iceswere found guilty of violating Section 8(a)(1) of theAct, the Administrative Law Judge pointing out that Sec-tion 2(3) declares, "the term employee shall include anyemployee, and shall not be limited to the employees of aparticular employer, unless the Act explicitly states other-wise. . . .It appears from these cases, at least, that under certaincircumstances a respondent may interfere with the rights ofemployees of another employer in a manner violative ofSection 8 (a)(1) of the Act. However, thesecases aredistin-guishable from the instant situation in that in eachinstancethe respondent nonemployer directly interfered with therights of employees engaged in conduct protected by theAct. In the instant case the knowledge Efroymson impart-ed to Smiecinski, Grubbs, and Stockman whichmighthavetended to create an impression of surveillance, would haveto be communicated to the employees of this respondentbefore there could be a possible violation of Section8(a)(1)of the Act. InKopp-Evans Construction Company,143NLRB 690 (1963), the Administrative Law Judge conclud-ed, and the Board adopted theconclusions,that an em-ployer who had made several hostile antiunion remarks toa building trades union representative working as a jour-neyman for another employer, had not violated the Act. Inanother case,Max Silver & Son,123 NLRB 269 (1959), theBoard adopted the findings of the Administrative LawJudge who found that although an employer had madecoercive remarks to union organizers, nevertheless, "[S]incethe [Employer] was not then represented by the Union asbargaining [agent] for his employees, and since he wasspeaking to union officials and not, in thisinstance, threat-ening employees, [he] was within his rights." The Boardspoke directly to the question inReilley Cartage Company,110 NLRB 1742 (1954), when it reversed the Administra-tive Law Judge's finding that a coercive remark directed atunion organizersconstitutedan 8(a)(1)violation.TheBoard said, "we do not believe that these remarks made tothe union organizers should, under the circumstances ofthis case, he deemed to be coercive, or otherwise violativeof the rights which the Act guarantees employees." Earliercases,wherein the Board found 8(a)(1) violations, wereeither coupled with other violations of the Act or werefound to be remarks, actually, or most likely to be relayedto the employees whom the union organizer represented .8After a careful analysis of all of the testimony and with dueconsideration to the cordial atmosphere in which this mu-tual exchange of information occurred, I am unable to con-clude that the remarks made by a knowledgeable and obvi-8Arhngton-Fairfax Broadcasting Company, Inc.,95 NLRB 846 (1951),Rosenblatt's Friendly Mountain Line,56 NLRB 769 (1944): andThe Feder-bushCo. Inc,34 NLRB 539 (1941) 626DECISIONSOF NATIONALLABOR RELATIONS BOARDously competent attorney to three nonemployee unioncommitteemen to be violative of the Act in any way.It is true,as the General Counsel argues, that NurseSmiecmski quoted Efroymson as having said he had been"watching" the SEIU and the Nevada Nurses Associationsincethe change in the law that brought hospital employ-ees underthe protection of the Act. If taken literally, thiswould have to constitute surveillance, or impression of sur-veillance,but on cross-examination Smiecinski acknowl-edged that she didn't remember the exact words used byEfroymson. If the word "watching" was used, I am con-vinced-that it was in a context that was intended to implythat he was staying abreast of what actions the variousunions were taking in their efforts to represent hospitalemployees. As a labor law specialist, this is part of his job.The evidence regarding the questioning of any of thecommitteemen or the employees is equally nebulous andlacking in specificity.While Nurse Smiecinski testified thatshe definitely -reealled providing Mr. Efroymson with in-formation regarding the number of cards which may havebeen signed at one of the SEIUmeetingsshe was not ableto definitively state whether she had volunteered this infor-mation or whether it had been requested by Mr. Efroym-son. Such indefiniteness hardly constitutes a preponder-ance of the evidence.In summary, I find the conversation which occurred onFebruary 10 between Hospital Administrator Showalter,Attorney Efroymson, and Nurses Smiecinski, Grubbs, andStockman to have been a congenial, intelligent discussionamong educated and knowledgeable people that did notinterfere with, coerce, or restrain the rights of employees asprotected by the Act. The same is true of any exchange ofinformation between Efroymson and Smiecinski on Febru-ary 11 or 12 .1CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Nevada Nurses Association is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The General Counsel has failed to prove by a prepon-derance of the evidence that any of the allegations set forthin the complaint herein are meritorious and should be sus-tained.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDERI0The complaint is hereby dismissed in its entirety for lackof merit.')SeeWoodruff Electric Cooperative Corporation,174 NLRB 575, 581(1969),Trojan Steel Corporation,180 NLRB 704 (1970)10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes